Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a reception unit configured to receive information”, “an acquisition unit configured to acquire”, “a storage unit configured to store”, “an output unit configured to output data”,
 “a processing unit configured to perform”,  “a detection unit configured to detect”, and “a delay unit configured to delay” in claims 1 – 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 – 5, 7, 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngiam et al., hereinafter Ngiam (US 20170004858 A1).

               Regarding claim 1, Ngiam discloses “A sound processing apparatus comprising: {Fig 1 – 3},   a reception unit configured to receive information including a timecode and a playback speed of video data;   {[0004, 23, 37] discloses receiving video including playback speed, and timecode (timestamp) is cited in [0017]},

           an acquisition unit configured to acquire, from a storage unit configured to store a sound signal, sample data obtained by dividing the sound signal, the sample data corresponding to the timecode included in the information received by the reception unit; and     {"an acquisition unit .... " met by [0005, 7] receives audio (sound signal)  from the server (storage unit configured to store a sound signal)  and also as cited "The system also includes a memory to store the marked audio file". and the limitation  "sample data obtained by dividing the sound signal" is met by  "audio file having one or more temporal audio segments (audio / sound is segmented / divided)", and "sound data corresponding to video information and speed of playback of video is cited in [0023] for synchronization of audio and video and further detailed in [0026]  for sync of video and audio, considering the playback speed of video and time stretching the audio (that is, adjusting the speed of play for audio / sound) for  slowing down or speeding up the audio it is cited in:
                [0026] Method 200 may be used to control the playback speed of the audiovisual file to make the audio content more comprehensible or persuasive to the viewer, for example, by slowing down replay of high speaking rate video segments or by speeding up replay of low speaking rate video segments. The playback of the video portion of the audiovisual file is adjusted to maintain a synchronization of the video portion with the adjusted playback of the audio portion. As appreciated by those of skill in the art, adjusting the playback of the audio portion of a digital audiovisual file need not be equivalent to adjusting the playback speed of an analog audio file (e.g., a phonographic record or a recording tape), which may result in a change in the pitch of the audio that is played back. Rather, with a digital audio file, various time stretching techniques can be used to change the speed of an audio signal without affecting its pitch"},

                 an output unit configured to output data obtained by associating the playback speed included in the information received by the reception unit with the sample data acquired by the acquisition unit”,    {“an output unit configured to output data ... " as already noted above particularly by [0023. 26] after the time stretching of audio (changing the speed of playing the audio in different segments of audio, in each one a synchronization of the audio is made versus the video and the final result is outputted as shown in Fig 3, playback elelements336, 338, 36, 37}.


               Regarding claim 2, Ngiam further discloses “The sound processing apparatus according to claim 1, wherein the acquisition unit acquires the sample data with header time corresponding to the timecode”,
                "to acquire the sample data (for audio)" was met by [0023] and "with header time corresponding to the timecode"  (interpreted in light of specification Fig 3) and is met by Ngiam [0012]  which discloses "the length or run time of the audio file as the type or nature of the audio content changes over the run time of the file. In other words, the recommended audio playback speeds may be different for different temporal segments of the audio file depending on the audio content in the different temporal segments".  

               Regarding claim 3, Ngiam further discloses “The sound processing apparatus according to claim 1, wherein the output unit outputs data obtained by associating the playback speed with header time of the sample data”,                           
"associating the playback speed (of video) with header time of the sample data  (in light of specification Fig 3, interpreted as "associating the playback speed (of video) with audio segments playback speed (audio lengths of sample data)  and it was already noted by [0023, 26].       


     Regarding claim 4, Ngiam further discloses “The sound processing apparatus according to claim 1, wherein the output unit outputs data obtained by associating the playback speed, the sample data, and a sample length of the sample data with each other”, 
"associating the playback speed (of video) with “the sample data, and a sample length of the sample data with each other”, (in light of specification Fig 3, interpreted as "associating the playback speed (of video) with audio segments playback speed including the sample data (audio segment time / temporal), and duration/length of audio segment (audio lengths of sample data)  and it was already noted by [0012, 23, 26]. 


      Regarding claim 5, Ngiam further discloses “The sound processing apparatus according to claim 1, further comprising a processing unit configured to perform a time stretching process on the sound signal based on the data output from the output unit”, as already was detailed in claim 1, particularly by [0026].


      Regarding claim 7, Ngiam further discloses “The sound processing apparatus according to claim 1, wherein the data output from the output unit is further associated with information indicating whether a time stretching process is performed by a processing unit.”, as met by  [0026].    


               Regarding claim 10, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

               Regarding claim 11, this claim implements the non-transitory CRM that details the process of the apparatus in claim 1 and is rejected under the same rationale.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6, 8 – 9 are rejected under 35 U.S.C. 103 as being un-patentable over Ngiam et al., hereinafter Ngiam (US 20170004858 A1) in view of Spracklen et al., hereinafter Spracklen (US 9674562 B1).
      Regarding claim 6, Ngiam further disclose “The sound processing apparatus according to claim 5, further comprising a detection unit configured to detect an amount of time lag between time corresponding to the timecode of the video data and time of the sound signal”  is met by its equivalent definition “the synchronization of audio time and video time” as cited in [0023, 26], and
“wherein the processing unit is configured to perform the time stretching process on the sound signal based on the amount of time lag detected by the detection unit”, is  met by [0026] that discloses time stretching of sound (audio) . 
    
 Based on the equivalent claim language, Ngiam has met all the limitations above; however, the examiner combines Spracklen to explicitly show that  “the synchronization of audio time and video time” is the equivalent language for the limitations “to detect an amount of time lag between time corresponding to the timecode of the video data and time of the sound signal”; Spracklen in a similar field of endeavor teaches these limitations and provides proof that synchronization of audio-video is equivalent to adjusting the time difference (lag) between video and audio via adjusting the operation so that they occur at slightly different times (that is, delaying audio or video to match the other).   Column 2, lines 1-29 (Summary para 4-5) teaches synchronization of audio and video  as cited "A measure of the audio-video synchronization quality is obtained by determining a quantifiable time difference between the video stream and the audio stream received at the client, where the quantifiable time difference is calculated based on the extracted video markers and the extracted audio markers", and  column 20, lines 17-25 (that is, detailed section para 116) teach the adjustment of time difference (delay) as cited "Although the method operations were described in a specific order, it should be understood that other housekeeping operations may be performed in between operations, or operations may be adjusted so that they occur at slightly different times, or may be distributed in a system which allows the occurrence of the processing operations at various intervals associated with the processing, as long as the processing of the overlay operations are performed in the desired way". The adjustment (delay) of audio to match video is illustrated in Figs 5-7.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the synchronization used in Ngiam is defined as taught in Spracklen which is a text book definition and enhances the understanding of the application of the synchronization between the audio and video. 


     Regarding claims 8 – 9, Ngiam further disclose “8. The sound processing apparatus according to claim 1, further comprising a delay unit configured to delay an output of the sound signal”, and “9. The sound processing apparatus according to claim 8, wherein the delay unit outputs the delayed sound signal and time information newly generated to match the delayed sound signal”, was met by [0026] for slowing down (delay) sound/audio (or speeding up of audio / sound)  and then for each audio segment that is adjusted providing video synchronization.

                   Based on the equivalent claim language, Ngiam has met all the limitations above; however, the examiner combines Spracklen to explicitly show that  “the synchronization of audio time and video time” is the equivalent language for the limitations “to delay an output of the sound signal”, and “outputs the delayed sound signal and time information newly generated to match the delayed sound signal”, Spracklen in a similar field of endeavor teaches these limitations and provides proof that synchronization of audio-video is equivalent to adjusting the time difference (lag) between video and audio via adjusting the operation so that they occur at slightly different times (that is, delaying audio or video to match the other).   Column 2, lines 1-29 (Summary para 4-5) teaches synchronization of audio and video  as cited "A measure of the audio-video synchronization quality is obtained by determining a quantifiable time difference between the video stream and the audio stream received at the client, where the quantifiable time difference is calculated based on the extracted video markers and the extracted audio markers", and  column 20, lines 17-25 (that is, detailed section para 116) teach the adjustment of time difference (delay) as cited "Although the method operations were described in a specific order, it should be understood that other housekeeping operations may be performed in between operations, or operations may be adjusted so that they occur at slightly different times, or may be distributed in a system which allows the occurrence of the processing operations at various intervals associated with the processing, as long as the processing of the overlay operations are performed in the desired way". The adjustment (delay) of audio to match video is illustrated in Figs 5-7.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the synchronization used in Ngiam is defined as taught in Spracklen which is a text book definition and enhances the understanding of the application of the synchronization between the audio and video. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422